CONCURRING OPINION.
LAMM, J.
Tornado Insurance: Valued Policy. As to the fourth paragraph of my learned Brother Graves’s opinion, I agree to it. Whether the language of the lawmaker in section 7030, Revised Statutes 1909, be alone considered or whether that language be broadly interpreted from the viewpoint of the reason of the thing in the light of the •spirit of the statute, the intendment of the lawmaker and the inherent nature of the subjeet-miatter, either course leads to the same conclusion, to-wit, that the section does not apply to wind insurance. True both wind and fire are blows to man and their affairs, yet fire is not wind and wind is not fire. A statute which the lawmaker has industri01isly confined to “fire insurance,” as here. may not be construed to include “cyclone and tornado insurance” or “burglar insurance” or “plate-glass accident insurance.” Read as closely as you may, there is not a particle of internal evidence in that section that the eye of the lawmaker or his solicitude took- in the latter forms of insurance in drafting his law. Eire insurance and wind insurance do not so belong in one class that the mention of one inherently includes the other. When the lawmaker intends to include wind insurance he has been *475astute to that end and says so. [See caption to Oliver Law, Laws of 1911, p. 267.]
Verily, men by accident or design raise fires, but however much they raise this wind or that, they by neither raise the particular kind of wind insured ..against in tornado and cyclone risks. As the danger of over-insurance in fraudulently exciting fires that sweep away the property of the innocent and guilty alike, is doubtless one main motive back of section 7030, it is apparent that no such danger springs from cyclones and. tornadoes or any other form of vis major or vis divina.
Obiter: Unconstitutionality of Fire Statute. Having reached the conclusion that the case does not fall within section 7030, then, by that holding, the constitutionality of that section is no longer held in judgment in this case. The maxims are: A court has nothing to do with js not before it; a court should not judicially decide what is not judicially presented. To hold one way or the other on the constitutionality of a fire insurance law in a case where fire insurance and a fire insurance policy are not the subject-matter of litigation, is to inadvertently step aside into obiter. The decision, therefore, decides nothing. It may illuminate or persuade (as it does) but it cannot control when the question comes up in some case riding off on the point. Its only office is to mark time, it leads nowhere, it goes nowhere. If by ruling the statute constitutional in part and not constitutional in part the decision would come under the doctrine of stare decisis or res adjucata and thus be a precedent to be followed below or above, I would be inclined to agree to it,' as now advised, but as it can have no such effect, I mark myself as saying nothing on the question of constitutionality. If the thing “were done when' ’tis done then Twere well it were done quickly ” (by a side stroke, as any brother.does it). But as ’tis not done when ’tis *476done, then were it not well it were not done at all till the time is ripe to so do it that it will he done onee for all? “Reserve yonr fire” said the Bunker Hill officer, “till you see the white of their eyes” — that is, till you have a mark to shoot at in close range. May not judicial “fire” profit by that advice?